                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                                                                      FILED
                           MISSOULA DIVISION                           Der o7 2019
                                                                    Cieri(, U      .
                                                                      Dist,;clo~:trict Court
                                                                            4tissou/~ntana
UNITED STATES OF AMERICA,                     CR-18-038-M-DLC

                     Plaintiff,
                                                  ORDER
vs.

JOHN CICERO HUGHES,

                     Defendant.



      IT IS ORDERED that treats, meals and/or lodging be provided for

the jurors in the above entitled case.

      DATED this ~       day of October, 2



                                         Dana L. Christensen, Chief Judge
                                         United States District Court
